


109 HR 5908 IH: To amend title 49, United States Code, to permit certain

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5908
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Rogers of
			 Michigan (for himself and Mr.
			 Ehlers) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to permit certain
		  revenues of private vanpool contractors received from providing public
		  transportation to be used for the purpose of acquiring rolling stock that is
		  not funded, in part, by Federal, State, or local government assistance, and to
		  permit certain expenditures of private vanpool contractors to be credited
		  toward the local matching share of the costs of public transportation
		  projects.
	
	
		1.Government’s share of costs
			 for public transportation projectsSection 5323(i) of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(3)Costs incurred by
				private vanpool contractors
					(A)Local matching
				shareThe local matching share provided by a recipient of
				assistance for a capital project under this chapter may include amounts
				expended by a private vanpool contractor of the recipient, without Federal,
				State, or local governmental assistance, for the acquisition of rolling stock
				to be used by the contractor to provide turnkey public transportation on the
				recipient’s behalf.
					(B)Use of
				revenuesA private vanpool contractor may use revenues that the
				contractor receives in providing public transportation that are in excess of
				the operating costs of the contractor for purposes of acquiring rolling
				stock.
					(C)DefinitionsIn
				this paragraph, the following definitions apply:
						(i)Private vanpool
				contractorThe term
				private vanpool contractor means a private entity providing
				public transportation pursuant to a contract with a recipient of assistance
				under this chapter using a commuter highway vehicle or vanpool.
						(ii)Commuter
				highway vehicle; vanpoolThe term commuter highway
				vehicle or vanpool means any vehicle—
							(I)the seating
				capacity of which is at least 6 adults (not including the driver); and
							(II)at least 80
				percent of the mileage use of which can be reasonably expected to be for the
				purposes of transporting commuters in connection with travel between their
				residences and their place of
				employment.
							.
		
